     Case 4:18-cv-00825-O Document 44 Filed 05/21/19                       Page 1 of 6 PageID 1407
                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS


Richard W. DeOtte, on behalf of himself and
others similarly situated, et al.,
                                                       §
                   Plaintiff                           §
                                                       §
                                                       §
                      v.                               §     Case No. 4: l 8-cv-00825-O
Alex M. Azar II, in his official capacity as Secretary §
of Health and Human Services, et al.,                  §
                                                       §
                  Defendant                            §


                           APPLICATION FOR ADMISSION PRO HAC VICE
                            (Complete all questions; indicate "N/A" if necessary.)


I.       Applicant is an attorney and a member of the law firm of (or practices under the name of)

_M_ot_T_is_o_n_&_F_o_e1_·s_te_r_L_L_P_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with offices at


250 West 55th Street
(Street Address)


New York                                                      NY                     10019
(City)                                                       (State)                 (Zip Code)


212-468-8000                                                  212-468-7900
(Telephone No.)                                               (Fax No.)




II.      Applicant will sign all filings with the name _J_a_m_ie_A_._L_e_v_itt_ _ _ _ _ _ _ _ _ _ _ __



III.     Applicant has been retained personally or as a member of the above-named firm by:
                                          (List All Pa11ies Represented)

See attached




to provide legal representation in connection with the above-styled matter now pending before the United
States District Court for the Northern District of Texas.
  Case 4:18-cv-00825-O Document 44 Filed 05/21/19                       Page 2 of 6 PageID 1408

IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                      For Court Use Only.
                                                                                                      Bar StatusVerified:
--------'-N=ec...,_w'----"-Y"""o_,_,rk"--_ _ _ _ _ _ _ , where Applicant regularly practices law.

Bar license number: 2548477                Admission date:_A~p_ri_l_2_6,~1~9_9_3_ _ _ _ _ __

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts:

Court:                                   Admission Date:                             Active or Inactive:

State of New Jersey                       12122192                                   Active

U.S. Supreme Court                        11/3114                                    Active

USCA Fifth Circuit                        911911 I                                   Active

see attached


VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

NIA




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings-
regardless of outcome-while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:

NIA




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below ( omit minor traffic offenses):

NIA
   Case 4:18-cv-00825-O Document 44 Filed 05/21/19                                                                                             Page 3 of 6 PageID 1409

IX.             Applicant has filed for pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters:


Date of Application:                                             Case No. And Style:
  N/A




                                                      (If necessary, attach statement of additional applications.)


X.              Local counsel of record associated with Applicant in this matter is

....("""'A"'p""p"'"'li=ca=n=t'--'i-"-s""""se=e=k=in""'g. . .,._w'""'a""'iv'--'e"'"r.. ,o=f-=t=h s_.r,.,.eq"'"t=Ii=re=1=n=e=nt~p,,._u=r=s-=u=an~t~t=o-'L=R'--"--'8'""3'"'"."""'10"""'("""a"-))'-------' who has offices at
                                                                     '=·




(Street Address)



(City)                                                                                                             (State)                                             (Zip Code)



(Telephone No.)                                                                                                     (Facsimile No.)



XI.             Check the appropriate box below.
                For Application in a Civil Case
                                Applicant has read Dondi Properties C01p. v. Commerce Savs. & Loan Ass 'n, 121
                                F.R.D.284 (N.D. Tex. 1988) (en bane), and the local civil rules of this court and will
                                comply with the standards of practice adopted in Dondi and with the local civil rules.
                For Application in a Criminal Case
                D               Applicant has read and will comply with the local criminal rules of this court


XII.            Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,
accompanied by a $25.00 filing fee, on this the                                                   '21 ,r         day of May                                                                    , 2019
     Case 4:18-cv-00825-O Document 44 Filed 05/21/19              Page 4 of 6 PageID 1410


             ADDENDUM TO APPLICATION FOR ADMISSION PRO HAC VICE

III.    Applicant has been retained personally or as a member of the above-named firm by:

Proposed amici curiae Service Employees International Union; If/When/How: Lawyering for

Reproductive Justice; Lawyers Club of San Diego; National Association of Social Workers; and

additional professional, labor, and student organizations.



V.      Applicant has also been admitted to practice before the following courts:

Court                                         Admission Date               Active or Inactive

USCA, First Circuit                           8/14/18                      Active

USCA, Ninth Circuit                           10/10/17                     Active

USCA, Second Circuit                          10/27/99                     Active

USCA, Third Circuit                           11/4/02                      Active

USDC, District of Colorado                    2/4/08                       Active

USDC, District of New Jersey                  12/22/92                     Active

USDC, Eastern District of New York            4/26/93                      Active

USDC, Northern District of New York           9/10/13                      Active

USDC, Southern District of New York           4/26/93                      Active




ny-1651805
   Case 4:18-cv-00825-O Document 44 Filed 05/21/19          Page 5 of 6 PageID 1411



                  ~pellate ~ibision of tbe ~upreme Qtourt
                       of tbe ~tate of Jleb.1 ~ork
                       jfirst 3fubitial ~epartment

              3J, $)Usanna 3aojas, Qtlerk of tbe %lppellate £Bibision of
tbe $)Upreme Qtourt of tbe $)tate of ~ew !)ork, jfirst J/ubicial
£0epartment, certifp tbat
                         JAMIE A. LEVITT
was bulp licenseb anb abmitteb to practice as an %lttornep anb
<!tounsellor at 1Law in all tbe courts of tbe ~tate of 1F!ew !)ork on
~ril 26, 1993, bas bulp taken anb subscribeb tbe oatb of office
prescribeb hp law, bas been enrolleb in tbe 3aoll of %lttorneps anb
Qtounsellors at 1Law on file in mp office, bas bulp registereb b.litb
tbe abministratibe office of tbe courts, anb accorbing to tbe recorbs
of tbis court is in goob stanbing as an attornep anb counsellor at
law.

                       3Jn Witness Wbereof, 3J babe bereunto set mp
                          banb anb affixeb tbe g;eal of tbis court on
                                        ;ffla.p 21, 2019


       6082

                                      Qtlerlt of the qf,ourt
                                                     :;.,
  Case 4:18-cv-00825-O Document 44 Filed 05/21/19                Page 6 of 6 PageID 1412


                               CERTIFICATE OF SERVICE

       I, Jamie A. Levitt, hereby certify that on May 21, 2019, the foregoing Application for

Admission Pro Hac Vice was served upon counsel of record for all parties by electronic filing

through the Court’s CM/ECF system.


                                                           /s/ Jamie A. Levitt
                                                           Jamie A. Levitt




ny-1653521
